     Case 18-33731-hdh11 Doc 35 Filed 12/11/18          Entered 12/11/18 16:55:25       Page 1 of 2




The following constitutes the ruling of the court and has the force and effect therein described.



Signed December 11, 2018
                                            United States Bankruptcy Judge
  ______________________________________________________________________




                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION


     IN RE                                              §
                                                        §
     REVOLUTION MONITORING                              §
     MANAGEMENT, LLC                                    §       Case no.18-33731
                                                        §
             DEBTOR                                     §


                                  ORDER ON MOTION TO DISMISS



             CAME ON to be considered this day the Motion of Xynergy Healthcare Capital II, LLC

     to Dismiss (“Motion”). The Court having reviewed the Motion and having heard arguments of
Case 18-33731-hdh11 Doc 35 Filed 12/11/18             Entered 12/11/18 16:55:25        Page 2 of 2




counsel is of the opinion, for the reasons set forth in open Court, the Motion should be denied. It

is accordingly,

       ORDERED, ADJUDGED AND DECREED the Motion to Dismiss is denied.

                                      ### End of Order ###
